Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-771

IN RE JUDE EZEALA
                                                            2017 DDN 106
An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No.      988728

BEFORE:      Fisher and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                    ORDER
                             (FILED – December 7, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of Maryland by
consent; this court’s September 18, 2017, order temporarily suspending respondent in
this case and directing him to show cause why functionally equivalent reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel regarding
reciprocal discipline; and it appearing that respondent did not file a response to this
court’s show cause order but did file the required D.C. Bar R. XI, § 14 (g) affidavit on
November 15, 2017, it is

       ORDERED that Jude Ezeala is hereby indefinitely suspended from the practice
of law in the District of Columbia nunc pro tunc to November 15, 2017, with
reinstatement subject to a fitness requirement and the right to petition for reinstatement
after five years or when reinstated in the state of Maryland, whichever occurs first.
See In re Maignan, 988 A.2d 493, 495 (D.C. 2010) (setting forth the functionally
equivalent discipline for an indefinite suspension without a required minimum period
of suspension); see also In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining
that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c) will prevail
except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002) (explaining
that in unopposed reciprocal matters the “imposition of identical discipline should be
close to automatic”).

                                   PER CURIAM